Citation Nr: 1748195	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-35 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969 and February 1976 to April 1976.

These matters come before the Board of Veterans' Appeals (Board) from September 2008 and March 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2017, the Board reopened the Veteran's right knee claim on the basis that new and material evidence had been received.  See 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).  The claim was then remanded for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).    

Also in March 2017, the Board noted that the Veteran had submitted a timely Notice of Disagreement (NOD) with regard to the initial rating and effective date claims as set forth on the title page.  However, the Board declined to take jurisdiction over the claims at that time, on the basis that the Veteran's electronic claims file reflected the RO's acknowledgment that these issues were on appeal.  Again, the Board notes that as additional action is pending at the RO, the Board does not have jurisdiction with regard to these issues.  See cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran withdrew his hearing request in a written statement dated September 2009.  See 38 C.F.R. § 20.704(d) (2016).    

The Veteran's PTSD claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with osteoarthritis of the right knee.
2.  The Veteran was diagnosed with a right knee infected wound in March 1976.

3.  The most competent and probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's right knee osteoarthritis was incurred in or is otherwise etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, to include osteoarthritis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board will now review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran is currently seeking entitlement to service connection for a right knee disability.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

In applying these standards to the Veteran's claim, the Board first finds competent evidence of a current disability.  VA treatment records denote the Veteran's longstanding treatment history for right knee osteoarthritis.  See, e.g., VA treatment records dated March 2007 (including diagnostic x-rays) and February 2016 (reporting osteoarthritis of the right knee); see generally VA treatment records (including osteoarthritis of the knee in the Veteran's medical history).  Accordingly, the Board finds that the first Shedden element has been met.

Further, the Board finds competent and credible evidence of a relevant in-service injury.  Available service treatment records (STRs) indicate that the Veteran injured his right knee in March 1976.  He presented for treatment with swelling and redness, and was subsequently diagnosed with an infected wound of the right knee.  A handwritten note on the Veteran's treatment records indicate that he wore a cast for approximately six weeks following the initial injury.  See Clinical Record Cover Sheet dated March 1976.  Accordingly, the Board finds that the second Shedden element has been met.

As such, the Veteran's claim may be granted upon competent evidence of a causal nexus between his current disability and the in-service injury.  There is one nexus opinion of record in this regard.   

To that end, a VA nexus opinion was obtained in April 2017.  At that time, the VA examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by military service.  In doing so, the examiner noted that there was not consistent chronicity of right knee symptoms, treatment, or diagnoses in the evidence of record.  Instead, right knee cellulitis and contusion occurred in 1976, and were next followed by complaints of right knee pain in 1985, which the Veteran classified as "sudden onset."  Chronic left knee pain was then chronicled in 2000, 2004, and 2005.  Additionally, the Veteran's bilateral knee arthritis is nearly symmetrical, which is not consistent with post-traumatic osteoarthritis.  As such, the Veteran's osteoarthritis was at least as likely as not due to age.  In offering this conclusion, the VA examiner cited a medical research database, UpToDate, which notes that "advanced age is one of the strongest risk factors associated with osteoarthritis."

The Board affords significant probative value to the VA examiner's opinion, which is based upon a detailed review of the Veteran's medical history, to include the in-service injury, and the onset and nature of his current disability.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").  Thus, in the presence of this opinion and in the absence of a positive nexus opinion from the record, the Board finds that the third and final Shedden element has not been met.  

In reaching this conclusion, the Board does not disregard the Veteran's contention that such a nexus is present in this case.  However, the Veteran lacks the requisite medical training and expertise to competently assess the etiology of his right knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Thus, the Board defers to the competent medical opinion of record in evaluating the Veteran's claim.

Additionally, the Board is aware of the Veteran's contention that his right knee pain has existed since service.  See, e.g., Appellant's Post-Remand Brief dated August 2017; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the accompanying medical evidence of record does not support this contention.  Instead, it demonstrates sporadic treatment for right knee pain, beginning in 1985 and as documented in full by the April 2017 VA examiner.  As such, the medical evidence tends to contradict the Veteran's testimony regarding the nature of his knee pain.  Thus, the Board again turns to the medical evidence of record in evaluating the onset and progression of the Veteran's current disability, as set forth in the April 2017 opinion. 

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2016).  Accordingly, the Veteran's claim for entitlement to service connection is denied.


ORDER

Entitlement to service connection for a right knee disability, to include osteoarthritis, is denied.  



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


